Russell, J.
Carr was indicted under section 186 of the Penal Code of 1910. The indictment is substantially in the language of the code section, but the defendant’s general demurrer raises the contention that the statute itself is illegal, void, and unconstitutional. Nowhere does .the demurrer refer to any provision of the constitution of which the statute is violative, and this is the only way in which a decision of the question can properly be invoked. It does not appear clearly from the order whether the judge passed on the special demurrer, but it is without merit.

Judgment affirmed.